DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 6-11, 16-24, and 26-27 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1 and 11 are amended.  Claims 2-5, 12-15, and 25 are cancelled.

Response to Amendment
	The amendments filed on have been entered.

The declaration under 37 CFR 1.132 filed 29 Apr. 2021 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons below.

	Mr. Spindler declares that not only does [0600] in Ravn not relate to the preparation of radiomicrospheres, if one proposes to achieve homogeneous distribution of radionuclides in an ion exchange resin microsphere, or a preparation of such microspheres, heating the ion exchange resin to 673K as taught by Ravn will, without any doubt, destroy the ion exchange resin.  See ResinTech In safety data sheet (Exhibit A).  The passage regarding homogeneous distribution of radionuclides in [0600] is clearly not speaking to the achievement of homogeneous distribution of radionuclide in radiomicrospheres.

	Gray teaches that the condition described in the instant invention would lead to leaching of radionuclides from the radiomicrosphere.  At [0011], Gray notes that attempts to incorporate radionuclides yttrium-90 and holium into based material resulted in leaching of the radionuclide from the resin.  Gray teaches that incorporation of radionuclides into microspheres so that they do not leach is a difficult problem.  The 90Y beta emitters described in Gray simply do not have the energies of alpha emitters and their recoil energy is not a concern in leaching.   At [0026]-[0028], Gray describes adsorbing a radionuclide onto an ion-exchange resin particulate material and then precipitating the radionuclide with the phosphate as an insoluble salt into particulate material.  At [0031], Gray teach that at least a threefold excess and up to 30-fold excess of phosphate is used for precipitation.  This is not in any way the same approach described in the  ‘764 specification.  Precipitation creates inhomogeneity and a radiomicrosphere with precipitate in it would not have been precipitated material homogenously distributed.  Gray may provide internal access to ions by virtue of the sulfate groups, but there is insufficient binding to the resin to except after precipitation.

Mr. Spindler’s declarations filed 29 Apr. 2021 have been fully considered but they are not persuasive. Mr. Spindler’s declarations are in part moot because Gray is no longer being used in any of the rejections below.  Ravn teaches and motivates ion exchange resin radiomicrospheres containing 225Ac as a therapeutic radionuclide for radioembolization.  Peng, cited below, unequivocally discloses and motivates homogeneously distributing therapeutic and/or diagnostic radionuclides in radiomicrospheres for radioembolization.  A person of ordinary skill in the art would have been motivated to incorporate 225Ac directly and 225Ac in the ion exchange matrix.


Response to Arguments
	In view of Applicants amendments, the rejection of claims 1, 11, and 26-27 under 35 USC 103 as being unpatantable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Gray et al. (US 2003/0007928 A1; published 9 Jan. 2003) is withdrawn.
In view of Applicants amendments, the rejection of claims 1, 6-11, 16-24, and 26-27 under 35 USC 103 as being unpatantable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Gray et al. (US 2003/0007928 A1; published 9 Jan. 2003), in further view of Selwyn et al. (US 2009/0016960 A1; published 15 Jan. 2009) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-11, 13-24, and 26-27 under 35 USC 103 as being unpatantable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Gray et al. (US 2003/0007928 A1; published 9 Jan. 2003), and Selwyn et al. (US 2009/0016960 A1; published 15 Jan. 2009), in further view of Bond et al. (US 6,787,042 B2; issued 7 Sep. 2004) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-11, 13-24, and 26-27 as being unpatentable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Gray et al. (US 2003/0007928 A1; published 9 Jan. 2003), Selwyn et al. (US 2009/0016960 A1; published 15 Jan. 2009), and  Bond et al. (US 6,787,042 B2; issued 7 Sep. 2004), in further view of Avila-Rodriguez et al. (Nucl. Med. Biol.; published 2007) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claims 1 and 11 broadly require that wherein the at least one isotope emits primarily alpha particles as the at least one isotope decays; and wherein daughter radionuclides of the at least one isotope are sufficiently captured for use in radioembolization.  The claims then more narrowly require that the at least one isotope is Actinium-225 and daughter radionuclides of Actinium-225 are captured at a high efficiency near 100% thereby not clearly setting forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-7, 11, 16-17, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Peng et al. (US 2011/0206603 A1; published 25 Aug. 2011; see attached 892) and Horwitz et al. (US 5,854,968; issued 29 Dec. 1998; see attached 892).

	Ravn et al. teach as discussed in the Office action filed on 31 Aug. 2020.  Ravn et al. teach SIRT or radioembolization.  Radioisotopes are incorporated directly into the microspheres in order to deliver radiation directly to its destination (see [0006]).  Ravn et al. teach that the 225Ac/213Bi generator.  Alternatively, the ions are directly implanted into nanoparticles etc {unit 14} for labeling of the latter (see [0308]).  Ravn et al. teach PET/SPECT imaging (see [0008]).
	Ravn et al. does not teach that the radioactivity is homogeneously distributed in the radiomicrosphere and wherein the resin includes at least a carboxylic acid group, a diphosphonic acid group, and a sulfonic acid group.
	Peng et al. teach particulate materials and compositions for radiotherapy (see title).  Peng et al. teach a method of making a resorbable implant material containing radioactive isotopes comprising incorporating a predetermined amount of a high energy pure beta emitter for radiotherapy and incorporating a predetermined amount of an appropriate gamma emitter for imaging and diagnostics.  The radioiostopes are incorporated directly and homogeneously (uniformly) into a base glass matrix (see [0026], [0039]).  It would be under that the radioactive isotope or combination of radioisotopes that is incorporated homogeneously into the base glass matrix will result in a uniform distribution of the radioactive isotope (see [0064]-[0065]).  Such a combination makes it possible to radiotrace individual microspheres for improving Y-90 activity distribution and Y-90 dose confirmation (see [0066]).  Peng et al. teach a catheter and lodging that particles in the microcapillary bed (see [0081]).  Peng et al. teach real-time monitoring and real-time dosimetry (see claim 58).
	Horwitz et al. teach a process and apparatus for the production of Bi-223 cations (see title).  Horwitz et al. teach that the aqueous Ra/Ac solution is contacted with a second exchange medium having a plurality of binding sites thereon adapted to bind the Ac-225 cations thereto and form the Ac-225 laben ion exchange medium, to form a solution having radium and actinium decay product cations.  The Ac-225 laden ion exchange medium is incubated for a 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device for use with radioembolization and catheter in Ravn et al.  (225Ac laden ion exchange resins and catheter for injecting the resins) by homogeneously distributing 225Ac on ion exchange resins containing pendent functional both methylene diphosphonate and sulfonate groups, directly attached to the carbon atoms of the aromatic units for acrylate or methacrylate (carboxylate groups) units in the polymer matrix as taught by Peng et al. and Horwitz et al. because it would advantageously enable uniform distribution of 225Ac onto the ion exchange resin, which advantageously has selectivity for 225Ac and a hydrophilic matrix for rapid metal ion access.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Ravn et al. by capturing actinium-225 and its daughter isotopes at high efficiency near 100% as taught by Ranv et al. and Peng et al. because it would advantageously prevent leaching of the radioisotopes from the ion exchange resin.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ravn et al. by further implanting the population on .  
	
Claims 1, 6-11, 16-24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Peng et al. (US 2011/0206603 A1; published 25 Aug. 2011; see attached 892) and Horwitz et al. (US 5,854,968; issued 29 Dec. 1998; see attached 892), in further view of Selwyn et al. (US 2009/0016960 A1; published 15 Jan. 2009).

	Ravn et al. teach as discussed above.
	Ravn et al. do not teach a second isotope that it 89Zr or wherein the amount of radiation dose absorbed to both tumor cells and normal liver cells after radioembolization can be determined from the device within 5 min of the start of PET dosimetry or wherein the device comprises around 37 million of the microspheres.  Ravn et al. do not further teach implanting a second population of radiomicrospheres in the same target area, each radiomicrosphere having a positron emitter attached to the radiomicrosphere used for post-procedure dosimetry or 
	Peng et al. teach as discussed above.
	Horwitz et al. teach as discussed above.
	Selwyn et al. teach as discussed in the Office action filed on 31 Aug. 2020.  Selwyn et al. teach Zr-89.  Selwyn et al. teach that it is advantageous to introduce a second set of microspheres characterized by emissions compatible with SPECT or PET that facilitate PET or SPECT of the blood flow patterns in the patient and also aid in imaging where the microspheres deposit to ensure deposition around the tumor site (see [0018]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device and method of Ravn et al. by incorporating a positron emitting radioisotope such as 89Zr, or by incorporating a second population of microspheres comprising a positron emitting radioisotope such as 89Zr, optionally mixed with the first population as taught by Selwyn et al. because it would advantageously enable imaging blood flow pattern and/or imaging where the microspheres deposit and/or advantageously enable in vivo dosimetry by PET.  The population of microspheres in the device is a result effective variable that a person of ordinary skill in the art would have optimized at the time of invention.  A person of ordinary skill would have arrived at around 37 million in order to ensure that a therapeutic level of radiation is reached.

Claims 1, 6-11, 16-21, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravn et al. (US 2009/0162278 A1; published 25 Jun. 2009), in view of Peng et al. (US 2011/0206603 A1; published 25 Aug. 2011; see attached 892), and Horwitz et al. (US 5,854,968; issued 29 Dec. 1998; see attached 892), in further view of Avila-Rodriguez et al. (Nucl. Med. Biol.; published 2007).

Ravn et al. teach as discussed above.
	Ravn et al. do not further disclose a radioactive resin microsphere comprising a second radioisotope attached to the microsphere for post-procedure dosimetry wherein the second isotope is a positron emitter such as 89Zr.
	Peng et al. teach as discussed above.
	Horwitz et al. teach as discussed above.
	Avila-Rodriguez et al. teach as discussed in the Office action filed on 31 Aug. 2020.  Avila-Rodriguez et al. teach the activity per microsphere and the number of microspheres per treatment (see pg. 586, col. 1).  Avila-Rodriguez et al. teach that radioactive labeling with 89Zr showed in the in vivo stability required for clinical applications.  Positron emitters used in this work could be used to perform assessment of shunting study and to determine the in vivo distribution of SIR spheres using PET imaging, improving dosimetry and effectiveness of SIRT (see pg. 589).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device and method of Ravn et al. by further incorporating 89Zr into the resins as taught by Avila-Rodriguez et al. because it would advantageously enable determining the in vivo distribution of the SIR spheres using PET and improving dosimetry and effectiveness of PET.

Applicants Arguments
	Applicants assert that the Ravn does not teach homogeneous distribution of radionuclide in the radiomicrosphere.  The device described by Ravn is a device having heterogeneous distribution of radiation because specific implementation depths are selected to control alpha recoil.  Ravn teaches against a homogeneous distribution of radioactivity in radiomicrospheres because such a homogeneous distribution of radiation would be counter to the purpose stated in Ravn of either creating a closed or open source.  Gray recites in [0037], as a last step after 90Y, tri-sodium phosphate solution is then added to the reaction vessel with further stirring to precipitate the radionuclide as 90Y phosphate.  This preparation does not lead to the claimed radiomicrospheres.  There is no precipitation of the 225Ac under the conditions described in the instant disclosure.  Not only does Gray not teach homogeneous distribution of radioactivity in a microsphere, it fails to do so because of a structural difference relative to the claimed invention.  The 90Y beta emitters described in Gray simply do not have the energies of alpha emitters and the recoil energy is not a concern in leaching.  Neither Gray nor Ravn point to ways to overcome alpha emitter loss due to recoil energy.
	Bond teaches the separation of parent and daughter radionuclides from each other – this is opposite of capturing daughter radionuclides.  Bond rather than retaining parent and capturing daughter radionuclides is directed to separating parent radionuclides from daughter radionuclide and the materials used in the separators are selected to retain either parent radionuclide or the daughter radionuclides is discharged to the separator where the daughter is retained in the separator while the parent passed through the separator.  Column 13 describes growing parent/daughter radionuclides in separator and then stripping the daughter from the separator.  None of these situations would provide a radiomicrosphere that avoids metal toxicity and off-target effects through the loss of radionuclide from the particle and it is clear that Bond by teaching separation of parent and daughter, not only teaches away from the properties necessary for the claimed invention but does not appreciate retain any benefit in retaining parent and capturing daughters.   Bond teaches at col. 27 that the generation of bismuth-213 for radiotherapeutic purposes can be achieved by milking or eluting 213Bi from a chromatographic column that strongly retains actinium-225.  213Bi is a daughter decay product of 225Ac.  Bond is not analogous art.  Applicants assert that Avila does not cure the deficiencies identified in Ravn, Gray, Selwyn, and Bond.

29 Apr. 2021 have been fully considered but they are not persuasive. The Mr. Spindler declaration is not persuasive for the reasons discussed above.  Ravn teaches and motivates ion exchange resin radiomicrospheres containing 225Ac as a therapeutic radionuclide for radioembolization.  Peng unequivocally discloses and motivates homogeneously distributing therapeutic and/or diagnostic radionuclides in radiomicrospheres sized for radioembolization.  Horwitz discloses and motivates an ion exchange medium having a plurality of binding sites adapted to 225Ac in a solution of 225Ac to become a 225Ac-laden ion exchange medium.  According to Horwitz, ion exchange particles containing a plurality of diphosphonate, sulfonate, and carboxylate groups are advantageous for trapping 225Ac and its daughter radionuclide because the sulfonic groups make the matrix hydrophilic for rapid metal access and the diphosphonate groups enable 225Ac binding.  Horwitz does teach eluting 213Bi, a 225Ac daughter radionuclide, form the 225Ac laden ion exchange resin.  However, the elution medium, such as 0.7 M HCl, must be strongly acidic.  The eluted 213Bi must be neutralized to a pharmaceutically acceptable pH prior to patient administration.  Therefore, Horwitz teaches and suggests that the ion exchange mediums therein retains the 225Ac and its daughter radionuclides in the absence of a strongly acidic elution medium. Horwitz is in the same field of endeavor because Horwitz teaches ion exchange resins for trapping 225Ac and because Horwitz teaches administration of therapeutic radioisotopes to patients.  Avila-Rodriguez teaches the 89Zr laden resin spheres in SIRT.  The positron emitting resin spheres could be advantageously  used in a shunting study and/or provide a better estimate of the T:N ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618